Title: To James Madison from the House of Representatives, 23 January 1804 (Abstract)
From: House of Representatives
To: Madison, James


23 January 1804. “Resolved, That the Secretary of State be requested to lay before this House, the documents and papers deposited in his Office by the South Carolina Yazoo Company, and the Virginia Yazoo Company, in support of their claims to public lands; and that the Clerk of this House do return the said documents and papers to the Office of the Secretary of State when the House shall have decided upon the memorials of the said Companies.”
 

   
   RC (DNA: RG 59, ML). 1 p.; docketed by Wagner.



   
   JM replied to the Speaker of the House the next day, enclosing the requested documents (JM to Nathaniel Macon, 24 Jan. 1804 [DNA: RG 59, DL, vol. 14; 1 p.; DNA: RG 233, Reports and Communications Submitted to the House, 8A-E1; 1 p.]). This letter and its enclosures were laid before the House on 25 Jan. After debating the issue, the House resolved to postpone further consideration of the disposition of the Georgia lands until the first Monday of November 1804 (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 8th Cong., 1st sess., 944, 1099–1122, 1170). A note filed in the records of the House of Representatives at the National Archives states: “On the 25th of January 1804, the Secretary of State wrote a letter to the House of Representatives, accompanied with sundry documents and papers which have been deposited in his office by the South Carolina and Virginia Yazoo Companies, in support of their claims to public lands.… Note … This report is … mislaid” (DNA: RG 233, Records of Reports from Executive Departments, 5C-B1, p. 230).


